DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an execution method for a deep neural network without significantly more. The claims recite the steps of: “obtaining a binary intermediate feature map… into a binary vector using a transformation module; generating a compressed feature…; storing…; reconstructing… by decompressing…; and converting … using a second transformation module”, which is essentially a series of mathematical steps performed on a general purpose computer. Claim 1, is a method claim which does not mention a computer or a processor, but claims 4 and 5, device claims do. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations of mathematical calculations, but for the recitation of a general purpose computer components, then they fall within the “mathematical calculations using a general purpose computer” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the processor in the device claims is recited at a high-level of generality (i.e., as a general processor performing a generic computer function of performing mathematical calculations). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Deng et al.,
(“ Binary Coding of Speech Spectrograms Using Deep Auto-encoder”, Interspeech 2010, ISCA, 26, September 2010, pages 1692 – 1695).
As per claims 1, 4 and 6, Deng et al., teach an execution method/device/program for a deep neural network, comprising: obtaining, during deep neural network inference (page 1692-1693, Section 2, paragraphs, 1-3, “We learn a deep generative model of patches of spectrograms that contain 256 frequency … Gaussian-binary restricted Boltzmann machine (RBM)… training a binary-binary RBM”); 
a binary intermediate feature map in binary representation by converting a floating-point or fixed-point intermediate feature map into a binary vector using a first transformation module (abstract, Page 1693, Section 3, paragraph 2, Fig.1); 
generating a compressed feature map by compressing the binary intermediate feature map using a nonlinear dimensionality reduction layer (Fig.1, Table 1, Section 4, Abstract, “ After layer-by-layer pre-training we “unroll” the generative model to form a deep auto-encoder, whose parameters are then fine-tuned using back-propagation”); 
storing the compressed feature map into memory ( Deng et al., teach storing a compressed feature map into memory, Section 5, page 1695, paragraph 2, “ The results shown in Table 1, were obtained using a subset of TIMIT training data… on a CPU”)
reconstructing the binary intermediate feature map by decompressing the compressed feature map read from the memory using a reconstruction layer corresponding to the nonlinear dimensionality reduction layer (Page 1693, Section 3, paragraph 1, “to fine-tune… whose upper layers use the matrices in reverse order to decode the input”); and 
converting the reconstructed binary intermediate feature map into a floating-point or fixed-point intermediate feature map using a second transformation module (Abstract, “to reconstruct… overlap-add method.” page 1693. Section 3, paragraph 2, the first hidden layer… These binary codes are then used to reconstruct the original spectrogram… two upper layers of network weights”). 
As per claim 2, Deng et al., teach the execution method according to claim 1, wherein the nonlinear dimensionality reduction layer is a single projection convolved layer or a sequence of projection convolved layers, and the reconstruction layer is a single reconstruction convolved layer or a sequence of reconstruction convolved layers (page 1692, Section 2, paragraph 1, “There is full connectivity between layers, but no connection within either layer.”, page 1695, Section 6, paragraph 1, “It is satisfying to observe that for speech, improvement over a VQ based coder achieved by deep auto-encoder… image patches.”).
As per claims 3, 5 and 7, Deng et al., teach a backpropagation-based learning method/device/program for the deep neural network executed using the execution method according to claim 1, the learning method comprising: applying an analytical derivative of the first transformation module and the second transformation module to a gradient for a next layer among layers included in the deep neural network to generate a gradient for a previous layer among the layers included in the deep neural network; updating a weight and a bias based on the gradient generated for the previous layer(page 1693, Section 3, paragraph 1, , page 1692, Section 2, paragraph 1); and initializing a weight for the nonlinear dimensionality reduction layer and a weight for the reconstruction layer, based on an identity mapping function (page 1694, Section 5, Col.2, paragraph 1, page 1692, Section 2, paragraph 2).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Malisewicz et al., (US 2018/0137642 A1) teach systems  and methods for cuboid detection and keypoint localization in images are disclosed. In one aspect, a deep cuboid detector can be used for simultaneous cuboid detection and keypoint localization in monocular images. The deep cuboid detector can include a plurality of convolutional layers and non-convolutional layers of a trained convolution neural network for determining a convolutional feature map from an input image. A region proposal network of the deep cuboid detector can determine a bounding box surrounding a cuboid in the image using the convolutional feature map. The pooling layer and regressor layers of the deep cuboid detector can implement iterative feature pooling for determining a refined bounding box and a parameterized representation of the cuboid.
Yokoi et al., (US 2017/0132515 A10 teach calculating  based on the at least one parameter at a present time and the training data, a differential value for updating the at least one parameter in accordance with backpropagation. Each of the processes calculates, based on the differential value and the at least one parameter at the present time, a transmission value to be transmitted to the other processes. Each of the processes updates, based on the transmission values transmitted from the other processes, the at least one parameter at the present time.
Carlough et al., (US 2016/0098249 A1) teach  receiving the first and second operands in packed format; unpacking the first and second operands; swapping the first operand to a fourth operand and the second operand to a third operand, if an exponent of the first operand is less than an exponent of the second operand, otherwise storing the first operand to the third operand and the second operand to the fourth operand; aligning the third operand and the fourth operands based on the exponent difference of the third and fourth operand and a number of leading zeroes of the third operand; performing an add/subtract operation on the aligned third and fourth operands with normalizing and rounding between the operands; and packing the result obtained from the add/subtract.
Halowani et al., (US 2007/0233477 A1) teach neural network data compression comprised of N levels of neural network using a weighted average of N pattern-level predictors. This new concept uses context mixing algorithms combined with network learning algorithm models. The invention replaces the PPM predictor, which matches the context of the last few characters to previous occurrences in the input, with an N-layer neural network trained by back propagation to assign pattern probabilities when given the context as input. The N-layer network described below, learns and predicts in a single pass, and compresses a similar quantity of patterns according to their adaptive context models generated in real-time. The context flexibility of the present invention ensures that the described system and method is suited for compressing any type of data, including inputs of combinations of different data types.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658